Case: 21-50527     Document: 00516258478         Page: 1     Date Filed: 03/29/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        March 29, 2022
                                  No. 21-50527                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Elpidio Don Juan,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-390-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Elpidio Don Juan pleaded guilty to making a false statement in
   application and use of a passport. The district court calculated Juan’s
   advisory guidelines imprisonment range at 8 to 14 months. However, it
   sentenced him to 36 months of imprisonment, stating that it was imposing a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50527      Document: 00516258478           Page: 2   Date Filed: 03/29/2022




                                     No. 21-50527


   departure under the Guidelines but also finding that the guidelines range did
   not adequately account for Juan’s criminal conduct in consideration of the 18
   U.S.C. § 3553(a) sentencing factors. The written statement of reasons
   indicates that the sentence was an upward variance, not a departure. On
   appeal, Juan contends that the district court procedurally erred by failing to
   adequately explain its reasons for either a departure or an upward variance.
          The district court listened to the Government’s arguments about how
   Juan’s criminal conduct was more extreme and resulted in more harm to the
   victim than is typical for the offense of conviction as well as Juan’s arguments
   in mitigation.   Then, while explaining the sentence, the district court
   expressly relied on the facts in the presentence report, which detailed the
   harm suffered by the victim, and referenced the pain encountered by the
   victim as a result of Juan’s specific conduct. Even assuming that Juan
   properly preserved his claim, he does not demonstrate that the district court
   failed to adequately explain its reasons for an upward variance, which it
   imposed at least in the alternative to a departure. See Rita v. United States,
   551 U.S. 338, 356 (2007); United States v. Key, 599 F.3d 469, 474 (5th Cir.
   2010). Thus, we need not address the adequacy of the explanation of the
   sentence to the extent the district court also intended to impose a departure.
   See United States v. Gas Pipe, Inc., 997 F.3d 231, 242 (5th Cir.), cert.
   denied, 142 S. Ct. 484 (2021); United States v. Hebert, 813 F.3d 551, 561 (5th
   Cir. 2015).
          AFFIRMED.




                                          2